DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  
Regarding claim 1, “the second fastener” in line 22 should be read as “a second fastener of the at least two fasteners.”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pelletier (US 2021/0361016 A1) in view of Sun et al. (referred to as “Sun”) (US 2021/0329994 A1) further in view of Snyder (US 9,078,483 B1).
Regarding claim 1, Pelletier discloses a system for stowing a face mask when not in use, the system comprising:
a face mask (14) configured to cover a nose and mouth of a wearer (see Fig. 7; mask 14 covers nose and mouth of a wearer), the face mask (14) having a top edge configured to align against a nose of the wearer when in use, a bottom edge configured to align proximate a chin of the wearer when in use, a left edge, and a right edge (see Modified Fig. 7 of Pelletier; in the modified Fig. 7, the top edge, bottom edge, and left edge are labeled, as the top edge aligns against the nose of a wearer and the bottom edge aligns near a chin of a wearer when in use, and the right edge is not shown in Fig. 7 as it is a side profile, but is opposite of the left edge),
a left strap (18) extending from the left edge, the left strap (18) comprising a stretchable material (see paragraph [0019] and Modified Fig. 7 of Pelletier; mask 14 comprises elastic or stretchable head/neck loops 18 that extend from the left edge as seen in Modified Fig. 7 of Pelletier), and 
a right strap (18) extending from the right edge, the right strap (18) comprising the stretchable material (see [0019] and Modified Fig. 7 of Pelletier; mask 14 comprises elastic or stretchable head/neck loops 18 that extend from the right edge, also see Fig. 1); and 
at least two fasteners (100) configured to attach to a band of the hat (10) or a body of the hat (10) above the band of the hat (10) (see Figs. 1-7 and [0020]; clips 100 are fasteners that 
each fastener (100) comprises an attachment point for releasably receiving one of the left strap (18) and the right strap (18) (see [0019]-[0020]; clips 100 each comprise an attachment point for releasably receiving elastic head/neck loops 18). 
Pelletier does not disclose the face mask comprising at least two layers of fabric, wherein the top edge and/or the bottom edge comprises an open seam between proximate layers of the at least two layers of fabric such that the top edge and/or the bottom edge provides a cavity between the proximate layers to define a pocket opening, wherein the pocket opening is configured to fit over at least a portion of a visor of a hat to stow the face mask against the visor of the hat when not in use, wherein, when a first fastener of the at least two fasteners is attached to a right side of the band or body of the hat relative to a position of the visor and disposed to stretchably receive right strap, and the second fastener is attached to a left side of the band or body of the hat relative to the visor and disposed to stretchably receive the left strap, the face mask is configured to be releasably  retained against the hat with the pocket opening surrounding at least the portion of the visor with the right strap releasably attached to the first fastener, and then left strap releasably attached to the second fastener. 
However, Sun teaches an analogous face mask (10), the face mask (10) comprising at least two layers of fabric (12, 14) (see Fig. 1 and [0028]; face mask 10 comprises layers 12, 14 of cloth-like material or fabric), wherein the top edge and/or the bottom edge comprises an open seam (22) between proximate layers of the at least two layers (12, 14) of fabric such that the top edge and/or the bottom edge provides a cavity between the proximate layers to define a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the face mask (14) of Pelletier with a face mask comprising at least two layers of fabric and wherein the top edge comprises an open seam between proximate layers of the at least two layers of fabric such that the top edge defines a pocket opening (20) as taught by Sun to have provided an improved face mask that defines a pocket space between inner and outer layers and having a slit provided along an edge to provide access to the pocket space, such that a filter piece can be inserted (see [0017]) making the face mask safer, as well as providing another way to stow a face mask away when not in use. 
Pelletier in view of Sun discloses the invention as discussed above.
Pelletier in view of Sun does not disclose wherein the pocket opening is configured to fit over at least a portion of a visor of a hat to stow the face mask against the visor of the hat when not in use, and wherein, when a first fastener of the at least two fasteners is attached to a right side of the band or body of the hat relative to a position of the visor and disposed to stretchably receive right strap, and the second fastener is attached to a left side of the band or body of the hat relative to the visor and disposed to stretchably receive the left strap, the face 
However, Snyder teaches an analogous pocket opening (24) wherein the pocket opening (24) is configured to fit over at least a portion of a visor (32) of a hat (30) (see Figs. 1-2 and Col. 3 lines 40-46; pocket 24 is sized and configured to fit over at least a portion of visor 32 of hat 30 by sliding visor 32 into pocket 24) providing an attachable system to the bill of a hat, and allowing the user to not have to remove their hat once it is worn (see Col. 3 lines 46-51). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the size of the pocket opening (20 of Sun) in the device of Pelletier in view of Sun to be sized and configured to fit over at least a portion of a visor of a hat as taught by Snyder to have provided an improved face mask system that provides an attachable system to the bill of a hat, and allows the user to not have to remove their hat once it is worn (see Col. 3 lines 46-51) making it easier for a user to switch between having a face mask worn and not having a face mask worn without having to remove their hat. 
Pelletier in view of Sun further in view of Snyder discloses the invention as discussed above. Pelletier in view of Sun further in view of Snyder further discloses the invention as discussed above. Pelletier in view of Sun further discloses wherein the pocket opening (20 of Sun) is configured to fit over at least a portion of a visor of a hat (10 of Pelletier) to stow the face mask (14 of Pelletier) against the visor of the hat (10 of Pelletier) when not in use (as previously modified above, mask 14 of Pelletier comprises pocket space 20 of Sun, which is 

    PNG
    media_image1.png
    646
    482
    media_image1.png
    Greyscale

Modified Fig. 7 of Pelletier. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN HAN whose telephone number is (408)918-7579. The examiner can normally be reached Monday - Thursday, 7-5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBIN HAN/Examiner, Art Unit 3786                 

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786